BRYAN NO-EL', REGISTRATION No: 23585-058
FEDERAL CORRECTIONAL INSTITUTION - ELKTON
P.O, BOX 10
LISBON, OHIO 44432

July 15th, 2019

Federal Bureau of Investigations
7915 Microsoft Way
Charlotte, North Carolina 29273-8200

RE: Your letter of July 5, 2019 ~ Certified 7018 1830 0002 2251 2341
Asset ID Nember: AQ6-FBI-00747 (precious commodities)

Dear Mrs, Swinkey:

I am in receipt of your letter regarding $1,061.25 in U.S. currency - quarters. I do not have a
claim against the asset described in your communications. Further, I am concerned that your office as-
signed an abandonment mmber (314019A183) to an asset. that Alex Klosek admitted to utilizing the funds
of Pinnacle Fiduciary & Trust Group to purchase as recorded within your 302's and aptly stated at trial.

Those coins represent much more value than $1,061.25 in quarters as Alex Klosek admitted that he
purchased these coins and later placed them at the office of Certified Estate Planners from the safe
keeping of his parents house, The value of the coins in question should be significantly more than the
stated face value where they either belong to the trust estate of Pinnacle Fiduciary &.Trust Group
(Bankruptcy Case No: 10~33215) or to the clients of PFT&G via the judgment secured in criminal matter
1:10-CR-15, W.D.N.C, From my records, it seems appropriate that you contact Giil Beck of the Charlotte .
Office of Inited States Attorney or the Bankruptcy Trustee, The value of these coins needs to be accurately
recognized for the benefit of PFT&G investors and not the United States,

The matter that revolves around these silver coins relates to Alex Klosek's company named Inter-
national Metals. I am including a copy of the business card where on the back the email address
kloseks@yahoo.con is in Alex' personal handwriting. What is important is that this is proof positive
of the "Kloseks" as in Alex and Joseph Klosek purchasing "anything made of silver, gold, or platinum."
If your organization is poing to investigate anything related, then the Kloseks' use of PFT&G funds
should be accurately investigated and reported, [Ref. Exhibit "KK" - International Metals Business card].

For the record, Alex Klosek bankrupted Certified Estate Planners and Pinnacle Fiduciary & Trust
Group in October of 2010 - under the penalty and pains of perjury - although he testified to something
completely different at trial. I never owned a percentage of PFI&G and sold all of my interest in CEP
at the end of 2004 which is demonstrated by multiple records now introduced to the Court,

In an era where the FRI seems to be promoting transparency, fairness, and integrity, I ask that

Case 1:09-¢r-00057-RJC Document 161 Filed 07/19/19 Page 1 of 7

 

 
that your office fully investigate why your organization has held on to valuable assets for so long

and why have you never pursued International Metals as the holder of vast sums of PET&G's asset base,

Once the matter is clarified, I ask that you alert me of the results as I am also a client of PFTI&G
where I do not seek compensation but justice in that hopefully your group will finaily correct the
record and expose Alex and/or Joseph Klosek's lies,

Sincerely,

  

e- 20’

Bryah/ No-El"

 

Ce: Clerk of Court, W.D.N.C.
1:09-CR-57 & 1:16-CV-00406

Case 1:09-cr-00057-RJC Document 161 Filed 07/19/19 Page 2 of 7
| BB mer ve" |

 

TMs 1s CHU) H 2
A) S£Q Ul 02

 

  
   

Bg) Contains Ms ot best he = Phew

¢) NEw Pre # we .
(New GMael Arbor ss  ap9-4 a
> | kesevs@ Wane. Com

wn,

 

—FMes bic et

Case 1:09-cr-00057-RJC Document 161 Filed 07/19/19 Page 3 of 7

se
 

“8 7293-7010 E2Z-Filing, ine, (1-800-996-2424) « Forms Sottvare aly

 

6 Dectarathos (tS HO} iAP Racha, Fed To29710 Entered 10/29/1018:18:45 “Bese Main
Dg piateeepoemerer Document Page 34 of 54
TEN RE Certified- Estate Planinéss, Ine.” Case No. _— a

in Dahtor{s) (if known}
: ye DECLARATION CONCERNING DEBTOR'S SCHEDULES
~DECLARAT, TON UNDER PENALTY OF PERJURY BY INDIVIDUAL DEBTOR °

I declare under penalty of perj ury that E have read the foregoing summary and schedules, consisting of sheets, and that they are
_ true and correct to the best of my knowledge, information, and belief.

Date: Signature:

 

Debtor

Date: Signaiure:

 

 

(istnt Debtor, fan)
[If joint case, both spouses must sign,}

 

DECLARATION AND SIGNATURE OF NON-ATTORNEY BANKRUPTCY PETITION PREPARER (See 11 U.S.C, § 1103

T declare uncer penalty of perjury that: (1) | am @ bankruptey petition preparer as defined in 11 U.S.C. § 110; (2) I prepared this document for
compensation and have provided the debtor with a copy of this document and the notices and information required under 11 U.S.C, §§ 1100), L10(h),
and 342 (b); and, (3) if rules or guidelines have been promulgated pursuant io 11 U.S.C. § 110(h) setting a maximum fee for services chargeable by
bankruptcy petition preparers, I have given the debtor notice of the maximum amount before preparing any document for filing for 4 debtor or acs epting
any fee frora the debtor, as required by that section.

 

 

Printed or Typed Name and Title, if avy, of Bankruptuy Petinon Preparer Social Seeurity No. (Required by 11 T8.C. € 110.3
Ifthe bankruptey petition preparer is not an individual, state the napre, Wile (if any), eddress, and sacial security mimber of the officer. princizal,
responsible person, or pariner whe signs the document

 

 

Address

 

 

Siguature of Bankruptcy Potitiou Preparer Date

Natuss and Social Security autabers of ail other individuals who prepared or assisted in preparing this document, unless the bankruptcy petition preparer
‘is not an individual:

ifmore than one person prepared this document, atiach additional signed sheets conforming to the appropriate Official Farm for each person.

A bankruptcy petition preparer’s failure to comply with the provision of title 11 and the Federal Rutes of Bankruptcy Procedure may resuli in fines or
imprisonment or both, LE U.S.C. ¢ 110; 18 USC. § 156

 

RCLARATION UNDER PENALTY OF PERIURY ON BEHALF OF CORPORATION OR PARTNERSHIP

(the president or other officer or an authorized agent of the corporation or a

g Certified § Estate Planners, ie. * a
(corporation or antuerhist named as debtor in thy 2, declare under penalty of perjury that I have read the foregoing summary and
schedules, consisting of 27 sheels (total shown on summary page plus 7), and that they are true and correct to the best of my

knowledge, information, and belief.

 

  
 
 

steers nig eet ey open cette BeUTRS ae ber ww
Date: October 29, 2010 73 Stenature: /s/ Alexander Kiosek
_ SAlexander Kiosek -¥
(Princ or typa name of individual sienieg on Schall ofdckior}

fAn individual signing on behalf of a partnership or cotpor ‘ation must indicate position oP relationship to debtor J}

Penalty for making g false statement or concealing properdr: Fine of up to $500,000 or imprisonment for up to S-years or both. 18 U.S.C. $9 $82 and 3571,

Case 1:09-cr-00057-RJC Document 161 Filed 07/19/19 Page 4 of 7
 

Corporate Resolution of
Certified Estate Planners, Inc., a N.C. Corporation
d/b/a Pinnacle Fiduciary and Trust Group ~
Resolution to File Chapter 7 Bankruptcy

WHEREAS, the Corporation is insolvent and unable to pay its debts ad they mature, and

WHERBAS, it would be in the best interest of creditors for the Corporation to Mea
voluntary petition under Chapter 7 of the Bankruptcy Code, it is:

RESOLVED, that the Corporation file as soon.as practicable a bankruptcy | in accordance
with Chapter 7 of the Bankruptcy Code,

The undersigned hereby certifies that he is authorized to certify this resolution.

IN WITNESS WHEREOF, I have executed my name hereunto.

eCeriifiéd Estate Planders,Inc.g7

 

 

 

Case 1:09-cr-00057-RJC Document 161 Filed 07/19/19 Page 5 of 7

*,
  

1993-2010 EZ-Fiing, Inc, [1 -E0G-298-2424) - Forms Safwars Only

 

36 Dectarstivn Rea EO PBL Bradkap hah Fed T0257 10 Entered 4629710 15:37:37 -°Desd Main’

ocument Page 34 of 54 ;
IN RE Pinnacle Fiduciary And Trust Group Case No. |
: Debtor(s} ” (Ef known)

DECLARATION CONCERNING DEBTOR'S SCHEDULES
“DECLARATION UNDER PENALTY OF PERTURY BY INDIVIDUAL DEBTOR

J declare under penalty of perjury that I have read the foregoing summary and schedules, consisting of sheets, and thai they are
true and correct tc the best of my knowledgé, information, and belief.

Date: Signature:

 

Dehtoc

Date: Signature:

 

Qoint Debtor, Hany}

[joint case, both spouses must sign.]

 

DECLARATION AND SIGNATURE OF NON-ATTORNEY BANKRUPTCY PETITION PREPARER (See 11 U.S.C. § 116)

IT declare under penalty of perjury that (1) 1 am a bankruptcy petition preparer as defined in 11 U.S.C. § 110; (2) E prepared this document for

compensation and have provided the debtor with a copy of this document and the notices and information requized under 11 U.8.C. §§ 410(b), 110(b},
and 342 (0); and, (3) if rules or guidelines have been promulgated pursvant fo 1f U.S.C. § 110(h) setting a maximum fee for services chargeable by
bankrupicy petidion preparers, I have given the debtor nolice of the maximum amount before preparing any document for Gling for a debtor of avcep tig
any fee from the debtor, as required by that section.

 

 

Tainted or Typed Name and Title, if aay, of Baukrudicy Petition Preparer Social Seemiiy No. (Required by 11 U.S.C. § 110.)

 

 

 

 

if the bankruptey petition preparer is not an individual, state the nae, Gtle (if ay), address, and social security number of tie officer, principal,
responsible person, or parmer who signs the documeni, a,

Address

Signature of Bankrupicy Petition Preparer Date

Names and Social Security aumbers of all other individuals who prepared or assisted in preparing this document, unlees the bankruptey pstition preparer
is not an individual:

ifmore than one person prepared this document, attach additional signed sheets conforming to the appropriate Official Form for each persan.

A bonkruptey petition preparer's failure to comply with the provision of tile 11 and the Federal Rules of Bankruptey Procedure may resull in fines or
iinprisonment or both. 11 ULS.C. § 1/0; 18 UEC, § 156.

 

DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

(the president or other officer or an authorized agent of the corporation or a

 

   

5 ae
member or an authorized agent of the partnership) o nnacie clary "Nad Trust rout

(corporation or partnership) named as debtor in this case, declare under penalty of perjury thal I have read the foregoing summary aad
schedules, consisting of 27 sheets (total shown on sunpnary page plus D), and that they are true and correct to the best of my
knowledge, information, and belief,

Date: October 29, 2010

 

 

 

{Alekanider Kidse 2a?

(Prime or type name of individual signing an bebalf of dettars

{An individual signing on behalf of a partnership or corporation must indicate position or relationship to debtor. ]

Penalty for making a fatse statement or concealing property: Finé of wp to 3500,960 or imprisonment for up to $ years or both, 18 U.S.C. §§ 132 and 3571.

Case 1:09-cr-00057-RJC Document 161 Filed 07/19/19 Page 6 of 7
 
 

CGasd oasep-twy- ODE JJ FIeNeoHG/RE Filed Wand ob ef A -Page sa eA8

Document Page 1 of 1

  

Corporate Resolution of
: Pinnacle Fiduciary and Trust Group, a Business Trust
d/b/a Certified Estate Planners

Resolution to File Chapter 7 Bankruptcy

WHEREAS, the Business Trust is insolvent and unable to pay its debts atdthey mature,
and

WHEREAS, it would be in the best interest of creditors for the Business Trust to file a
voluntary petition under Chapter 7 of the Bankruptcy Code, it is:

RESOLVED, that the Business Trust file as soon as practicable a bankruptcy in
accordance with Chapter 7 of the Bankruptcy Code.

The undersigned hereby certifies that he is authorized to certify this resolution.

IN WITNESS WHEREOF, | have executed my name hereunto.

“Pinnacle Fiduciary and Trust Groups -

lic, rows

  

 

 

F Alex ande F Klosekj

gue

 

Case 1:09-cr-00057-RJC Document 161 Filed 07/19/19 Page 7 of 7

 
